Exhibit 10.19.3

 

CONSENT, ASSUMPTION AND SECOND LOAN MODIFICATION AGREEMENT

 

This Consent, Assumption and Second Loan Modification Agreement (this “Loan
Modification Agreement”) is entered into as of March 31, 2009, by and among
SILICON VALLEY BANK, a California corporation, with its principal place of
business at 3003 Tasman Drive, Santa Clara, California 95054 and with a loan
production office located at 8020 Tower Crescent Drive, Suite 475, Vienna,
Virginia 22182 (“SVB”), as agent (“Agent”), and the Lenders, SVB and OXFORD
FINANCE CORPORATION (“Oxford”), and PHARMATHENE, INC. (“New Borrower”)
(successor by merger with Pharmathene U.S. Corporation, a Delaware corporation,
the “Existing Borrower”), a Delaware corporation with its chief executive office
located at One Park Place, Suite #450, Annapolis, MD 21401.

 


1.             DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS. AMONG OTHER
INDEBTEDNESS AND OBLIGATIONS WHICH MAY BE OWING BY EXISTING BORROWER TO LENDERS,
EXISTING BORROWER IS INDEBTED TO LENDERS PURSUANT TO A LOAN ARRANGEMENT DATED AS
OF MARCH 30, 2007, EVIDENCED BY, AMONG OTHER DOCUMENTS, A CERTAIN LOAN AND
SECURITY AGREEMENT DATED AS OF MARCH 30, 2007, BETWEEN EXISTING BORROWER AND
LENDERS, AS AMENDED BY A CERTAIN CONSENT AND FIRST LOAN MODIFICATION AGREEMENT
DATED AS OF MARCH 20, 2008, BETWEEN EXISTING BORROWER AND LENDERS (THE “FIRST
CONSENT”) (AS AMENDED, THE “LOAN AGREEMENT”).  CAPITALIZED TERMS USED BUT NOT
OTHERWISE DEFINED HEREIN SHALL HAVE THE SAME MEANING AS IN THE LOAN AGREEMENT.
CURRENTLY SVB AND OXFORD ARE THE ONLY LENDERS.


 


2.             ASSUMPTION.  NEW BORROWER HAS MERGED WITH EXISTING BORROWER AND
IS THE SURVIVING LEGAL ENTITY OF SUCH MERGER.  NEW BORROWER HEREBY JOINS THE
LOAN AGREEMENT AND EACH OF THE LOAN DOCUMENTS AND ALL OTHER DOCUMENTS AND
INSTRUMENTS IN CONNECTION WITH THE LOAN AGREEMENT, AND AGREES TO COMPLY WITH AND
BE BOUND BY ALL OF THE TERMS, CONDITIONS AND COVENANTS OF THE LOAN AGREEMENT AND
LOAN DOCUMENTS, AS IF IT WERE ORIGINALLY NAMED A “BORROWER” THEREIN. WITHOUT
LIMITING THE GENERALITY OF THE PRECEDING SENTENCE, NEW BORROWER HEREBY ASSUMES
AND AGREES TO PAY AND PERFORM WHEN DUE ALL PRESENT AND FUTURE INDEBTEDNESS,
LIABILITIES AND OBLIGATIONS OF EXISTING BORROWER UNDER THE LOAN AGREEMENT AND
THE LOAN DOCUMENTS, INCLUDING, WITHOUT LIMITATION, THE OBLIGATIONS.  ALL PRESENT
AND FUTURE OBLIGATIONS OF EXISTING BORROWER SHALL BE DEEMED TO REFER TO ALL
PRESENT AND FUTURE OBLIGATIONS OF NEW BORROWER.  NEW BORROWER ACKNOWLEDGES THAT
THE OBLIGATIONS ARE DUE AND OWING TO LENDERS FROM EXISTING BORROWER, WITHOUT ANY
DEFENSE, OFFSET OR COUNTERCLAIM OF ANY KIND OR NATURE WHATSOEVER AS OF THE DATE
HEREOF.  ALL REFERENCES IN THE LOAN DOCUMENTS, AND THIS LOAN MODIFICATION
AGREEMENT, TO “BORROWER” SHALL BE DEEMED TO REFER TO NEW BORROWER.


 


3.             GRANT OF SECURITY INTEREST.  TO SECURE THE PROMPT PAYMENT AND
PERFORMANCE OF ALL OF THE OBLIGATIONS, NEW BORROWER HEREBY GRANTS THE COLLATERAL
AGENT, FOR THE BENEFIT OF THE LENDERS TO SECURE THE PAYMENT AND PERFORMANCE IN
FULL OF ALL OF THE OBLIGATIONS, A CONTINUING SECURITY INTEREST IN, AND PLEDGES
TO THE COLLATERAL AGENT, FOR THE BENEFIT OF THE LENDERS, THE COLLATERAL,
WHEREVER LOCATED, WHETHER NOW OWNED OR HEREAFTER ACQUIRED OR ARISING, AND ALL
PROCEEDS AND PRODUCTS THEREOF.  NEW BORROWER REPRESENTS, WARRANTS, AND COVENANTS
THAT THE SECURITY INTEREST GRANTED HEREIN IS AND SHALL AT ALL TIMES CONTINUE TO
BE A FIRST PRIORITY PERFECTED SECURITY INTEREST IN THE COLLATERAL (SUBJECT ONLY
TO PERMITTED LIENS THAT MAY HAVE SUPERIOR PRIORITY TO LENDERS’ LIEN UNDER THIS
AGREEMENT).  NEW BORROWER FURTHER COVENANTS AND AGREES THAT BY ITS EXECUTION
HEREOF IT SHALL PROVIDE ALL SUCH INFORMATION, COMPLETE ALL SUCH FORMS, AND TAKE
ALL SUCH ACTIONS, AND ENTER INTO ALL SUCH AGREEMENTS, IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO LENDERS AND AGENT THAT ARE REASONABLY DEEMED
NECESSARY BY LENDERS AND AGENT IN ORDER TO GRANT A VALID, PERFECTED SECURITY
INTEREST TO LENDERS IN THE COLLATERAL.  NEW BORROWER HEREBY AUTHORIZES LENDERS
AND AGENT TO FILE FINANCING STATEMENTS, WITHOUT NOTICE TO NEW BORROWER, WITH ALL
APPROPRIATE JURISDICTIONS IN ORDER TO PERFECT OR PROTECT LENDERS’ INTEREST OR
RIGHTS HEREUNDER, INCLUDING A NOTICE THAT ANY DISPOSITION OF THE COLLATERAL, BY
EITHER THE NEW BORROWER OR ANY OTHER PERSON, SHALL BE DEEMED TO VIOLATE THE
RIGHTS OF THE LENDERS UNDER THE CODE.


 


4.             REPRESENTATIONS AND WARRANTIES.  NEW BORROWER HEREBY REPRESENTS
AND WARRANTS TO LENDERS THAT ALL REPRESENTATIONS AND WARRANTIES IN THE LOAN
DOCUMENTS MADE ON THE PART OF EXISTING BORROWER ARE TRUE AND CORRECT ON THE DATE
HEREOF WITH RESPECT TO NEW BORROWER, WITH THE SAME FORCE AND EFFECT AS IF NEW
BORROWER WERE NAMED AS “BORROWER” IN THE LOAN DOCUMENTS IN ADDITION TO EXISTING
BORROWER.

 

1

--------------------------------------------------------------------------------


 


5.                                       RATIFICATION OF EXISTING DOCUMENTS. 
NEW BORROWER RATIFIES, CONFIRMS AND REAFFIRMS, ALL AND SINGULAR, THE TERMS AND
CONDITIONS OF THE LOAN DOCUMENTS, INCLUDING WITHOUT LIMITATION THE LOAN
AGREEMENT, AND ACKNOWLEDGES, CONFIRMS AND AGREES THAT, EXCEPT AS STATED IN THIS
LOAN MODIFICATION AGREEMENT, THE LOAN DOCUMENTS SHALL REMAIN IN FULL FORCE AND
EFFECT.


 


6.                                       DELIVERY OF DOCUMENTS.  NEW BORROWER
HEREBY AGREES THAT THE FOLLOWING DOCUMENTS SHALL BE DELIVERED TO LENDERS
CONTEMPORANEOUSLY WITH DELIVERY OF THIS LOAN MODIFICATION AGREEMENT, EACH IN
FORM AND SUBSTANCE SATISFACTORY TO LENDERS:


 


A.                                   A CERTIFICATE OF THE SECRETARY OF NEW
BORROWER WITH RESPECT TO CERTIFICATE OF INCORPORATION, BY-LAWS, INCUMBENCY AND
RESOLUTIONS AUTHORIZING THE EXECUTION AND DELIVERY OF THIS LOAN MODIFICATION
AGREEMENT;


 


B.                                     CONSENT OF THE SHAREHOLDERS OF NEW
BORROWER AUTHORIZING THE EXECUTION AND DELIVERY OF THIS LOAN MODIFICATION
AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS (IF REQUIRED BY NEW BORROWER’S
CORPORATE DOCUMENTS);


 


C.                                     A LONG FORM CERTIFICATE OF THE SECRETARY
OF STATE OF DELAWARE CERTIFIED WITHIN THE PAST THIRTY (30) DAYS AS TO NEW
BORROWER’S EXISTENCE AND GOOD STANDING;


 


D.                                    CERTIFICATES OF GOOD STANDING/FOREIGN
QUALIFICATION, FROM EACH STATE IN WHICH NEW BORROWER IS AUTHORIZED TO DO
BUSINESS;


 


E.                                      A PERFECTION CERTIFICATE FOR NEW
BORROWER;


 


F.                                      A SECURITIES ACCOUNT CONTROL AGREEMENT
(SVB SECURITIES);


 


G.                                     AMENDMENT TO THAT CERTAIN DEPOSIT ACCOUNT
CONTROL AGREEMENT AMONG AGENT, MANUFACTURERS AND TRADERS TRUST COMPANY, AND
EXISTING BORROWER;


 


H.                                    A CERTIFIED COPY OF THE CERTIFICATE OF
COMPLIANCE, AS AMENDED, FOR PHARMATHENE CANADA, INC., A CANADIAN COMPANY AND
GUARANTOR PURSUANT TO THAT CERTAIN UNLIMITED GUARANTY DATED MARCH 30, 2007
(“PHARMATHENE CANADA”);


 


I.                                         A CERTIFICAT D’ ATTESTATION (QUEBEC)
FOR PHARMATHENE CANADA;


 


J.                                        SUPPLEMENTAL DEED CONCERNING THE
CHARGE OVER SHARES BY NEW BORROWER IN CONNECTION WITH PLEDGE OF STOCK IN
PHARMATHENE UK LIMITED (“PHARMATHENE UK”);


 


K.                                    THE RESULTS OF UCC SEARCHES WITH RESPECT
TO THE COLLATERAL FOR NEW BORROWER INDICATING NO LIENS OTHER THAN PERMITTED
LIENS AND OTHERWISE IN FORM AND SUBSTANCE SATISFACTORY TO LENDERS;


 


L.                                      A LEGAL OPINION OF NEW BORROWER’S
COUNSEL (AUTHORITY AND ENFORCEABILITY), IN FORM AND SUBSTANCE ACCEPTABLE TO
LENDERS;


 


M.                                 INSURANCE CERTIFICATES (ACORD 25 AND ACORD 28
FORMS) FOR NEW BORROWER;


 


N.                                    CERTIFICATES PURSUANT TO THE EXISTING
WARRANTS SETTING FORTH ADJUSTMENTS, IF ANY; AND


 


O.                                    SUCH OTHER DOCUMENTS AS LENDERS MAY
REASONABLY REQUEST.

 

2

--------------------------------------------------------------------------------


 


7.                                       DESCRIPTION OF COLLATERAL.  REPAYMENT
OF THE OBLIGATIONS IS SECURED BY THE COLLATERAL AS DESCRIBED IN THE LOAN
AGREEMENT (TOGETHER WITH ANY OTHER COLLATERAL SECURITY GRANTED TO AGENT, FOR THE
RATABLE BENEFIT OF THE LENDERS, THE “SECURITY DOCUMENTS”).

 

Hereinafter, the Security Documents, together with all other documents
evidencing or securing the Obligations shall be referred to as the “Existing
Loan Documents”.

 


8.                                       DESCRIPTION OF CHANGE IN TERMS.


 


A.                                   MODIFICATIONS TO LOAN AGREEMENT.


 


1                                          THE LOAN AGREEMENT SHALL BE AMENDED
BY DELETING THE FOLLOWING PROVISION APPEARING AS SECTION 6.2(I):


 

“(i) as soon as available, but no later than thirty (30) days after the last day
of each month, a company prepared consolidated balance sheet and income
statement covering Borrower’s consolidated operations for such month certified
by a Responsible Officer and in a form acceptable to Agent;”

 

and inserting in lieu thereof the following:

 

“(i) as soon as available, but no later than thirty (30) days after the last day
of each month, a company prepared consolidated and consolidating balance sheet
and income statement covering Borrower’s and each of its Subsidiary’s operations
for such month certified by a Responsible Officer and in a form acceptable to
Agent;”

 


2                                          THE LOAN AGREEMENT SHALL BE AMENDED
BY DELETING THE FOLLOWING PROVISION APPEARING AS SECTION 6.11 THEREOF ENTITLED
“MINIMUM CASH AT SVB”:


 


“6.11                  MINIMUM CASH AT SVB. BORROWER SHALL MAINTAIN, AT ALL
TIMES, AT A SEGREGATED ACCOUNT AT EITHER SVB OR SVB SECURITIES, UNRESTRICTED AND
UNENCUMBERED CASH OR CASH EQUIVALENTS IN THE AMOUNT OF AT LEAST ONE AND
ONE-QUARTER (1.25) TIMES ALL OBLIGATIONS OF BORROWER TO THE LENDERS.”


 

and inserting in lieu thereof the following:

 

“6.11                  Minimum Cash at SVB. Borrower shall maintain, at all
times, at a segregated account at either SVB or SVB Securities, unrestricted and
unencumbered cash or Cash Equivalents in an amount equal to at least one (1.0)
times all Obligations of Borrower to Lenders.  Notwithstanding the foregoing,
commencing as of January 1, 2009, the amount required in such account shall be
reduced to an amount equal to at least one-half (0.50) times all Obligations of
Borrower to Lenders.”


 


3                                          THE LOAN AGREEMENT SHALL BE AMENDED
BY INSERTING THE FOLLOWING NEW DEFINITIONS TO APPEAR ALPHABETICALLY IN
SECTION 13.1 THEREOF:


 

“                                          “Reduction Item” means the novation
of certain agreements between the National Institutes of Health, Avecia
Biologics Limited and Avecia Biologics Inc. to substitute Pharmathene UK instead
of Avecia Biologics Limited and Avecia Biologics Inc. (prior owners of the
vaccines business) and satisfaction of all conditions to Pharmathene UK
receiving back payments and future payments, and the actual receipt of all past
due contractual payments.”

 

3

--------------------------------------------------------------------------------


 

“Pharmathene UK” means Pharmathene UK Limited, a business entity formed under
the laws of the United Kingdom and a wholly owned Subsidiary of Borrower.”

 

“Subordination Agreements” means collectively those certain Subordination
Agreements dated as of the Effective Date between Agent and certain creditors of
Borrower.”

 


4                                          THE LOAN AGREEMENT SHALL BE AMENDED
BY DELETING THE FOLLOWING DEFINITION OF “PERMITTED INVESTMENT” APPEARING IN
SECTION 13.1 THEREOF:


 

“Permitted Investments” are:

 

(a)                                  Investments shown on the Perfection
Certificate and existing on the Effective Date;

 

(b)                                 Permitted Acquisitions;

 

(c)                                  Permitted Joint Ventures; and

 

(d)                                 Cash Equivalents.”

 

and inserting in lieu thereof the following:

 

“Permitted Investments” are:

 

(a)                                  Investments shown on the Perfection
Certificate and existing on the Effective Date;

 

(b)                                 Permitted Acquisitions;

 

(c)                                  Permitted Joint Ventures;

 

(d)                                 Cash Equivalents; and

 

(E)                                  (I) INVESTMENTS OF SUBSIDIARIES IN OR TO
OTHER SUBSIDIARIES OR BORROWER AND (II) INVESTMENTS BY BORROWER IN PHARMATHENE
UK NOT TO EXCEED FOUR HUNDRED THOUSAND DOLLARS ($400,000) IN THE AGGREGATE PER
CALENDAR MONTH.”

 


B.                                     CONSENT.


 


1                                          NOTWITHSTANDING THE TERMS OF THE
FIRST CONSENT, LENDERS HEREBY ACKNOWLEDGE, CONFIRM, AND AGREE THAT PHARMATHENE
UK IS NOT REQUIRED TO BECOME A CO-BORROWER OR A SECURED GUARANTOR UNDER THE LOAN
AGREEMENT, NOR WILL LENDERS OBTAIN A FIRST PERFECTED LIEN IN ALL OF PHARMATHENE
UK’S ASSETS, PROVIDED THAT BORROWER SHALL; (I) EXECUTE AND DELIVER A PLEDGE
AGREEMENT, IN FORM AND SUBSTANCE ACCEPTABLE LENDERS, GRANTING A FIRST PERFECTED
SECURITY INTEREST (FIXED CHARGE) IN SIXTY-FIVE PERCENT (65%) OF BORROWER’S STOCK
OF PHARMATHENE UK CONTEMPORANEOUSLY WITH THE EXECUTION OF THIS LOAN MODIFICATION
AGREEMENT, AND (II) COMPLY WITH THE LOAN AGREEMENT AS AMENDED BY THIS LOAN
MODIFICATION AGREEMENT.

 

4

--------------------------------------------------------------------------------


 


C.                                     WAIVER AND BORROWER’S REPRESENTATIONS.

 


1                                          LENDERS HEREBY WAIVE BORROWER’S
EXISTING DEFAULTS UNDER THE LOAN AGREEMENT BY VIRTUE OF BORROWER’S FAILURE TO
TIMELY COMPLY WITH THE NEGATIVE COVENANT SET FORTH IN SECTION 7.7 OF THE LOAN
AGREEMENT (DISTRIBUTIONS; INVESTMENTS), AS OF THE MONTHS ENDING AUGUST 31, 2008,
THROUGH AND INCLUDING DECEMBER 31, 2008.  LENDERS’ WAIVER OF BORROWER’S
COMPLIANCE OF SAID NEGATIVE COVENANT SHALL APPLY ONLY TO THE FOREGOING SPECIFIC
TIME PERIODS.  LENDERS HEREBY CONSENT TO THE MERGER OF NEW BORROWER WITH
EXISTING BORROWER (WITH NEW BORROWER AS SUCCESSOR BY SAID MERGER), WHICH MERGER
WAS CONSUMMATED ON FEBRUARY 27, 2009.


 


IN CONSIDERATION FOR THE FORGOING WAIVER AND IN ORDER TO INDUCE LENDERS TO
PROVIDE SUCH WAIVER, BORROWER REPRESENTS THAT (I) BORROWER MADE THE FOLLOWING
INVESTMENTS IN PHARMATHENE UK; (A) ONE MILLION FOUR HUNDRED TWENTY NINE THOUSAND
THREE HUNDRED SIXTEEN DOLLARS ($1,429,316) DURING THE MONTH ENDED
AUGUST 31, 2008, (B) THREE HUNDRED THIRTY SEVEN THOUSAND SIX DOLLARS ($337,006)
DURING THE MONTH ENDED SEPTEMBER 30, 2008, (C) SEVEN HUNDRED FORTY NINE THOUSAND
NINETY FIVE DOLLARS ($749,095) DURING THE MONTH ENDED OCTOBER 31, 2008, (D) NINE
HUNDRED FIFTY FOUR THOUSAND ONE HUNDRED EIGHTY ONE DOLLARS ($954,181) DURING THE
MONTH ENDED NOVEMBER 30, 2008, AND (E) TWO HUNDRED NINETY FIVE THOUSAND FIVE
HUNDRED FIVE DOLLARS ($295,505) DURING THE MONTH ENDED DECEMBER 31, 2008 (SUCH
AMOUNTS ARE NOT CUMULATIVE); AND (II) THE REDUCTION ITEM OCCURRED ON
DECEMBER 31, 2008 IN THE AMOUNT OF TWO MILLION TWENTY FIVE THOUSAND TWENTY SIX
DOLLARS ($2,025,026) AND SUCH FUNDS WERE DEPOSITED AND MAINTAINED IN THE
BORROWER’S NAME IN AN ACCOUNT WITH SVB OR AN AFFILIATE OF SVB.


 


9.                                       POST CLOSING.  THE FAILURE OF NEW
BORROWER TO FURNISH LENDERS WITH THE FOLLOWING DOCUMENTS TO THE FULL
SATISFACTION OF LENDERS ON OR BEFORE TEN (10) BUSINESS DAYS FROM THE DATE
HEREOF, UNLESS OTHERWISE NOTED, SHALL CONSTITUTE AN IMMEDIATE EVENT OF DEFAULT
UNDER THE LOAN AGREEMENT, FOR WHICH THERE SHALL BE NO GRACE OR CURE PERIOD:


 


A.                                   NEW BORROWER SHALL DELIVER TO LENDERS ON OR
BEFORE APRIL 30, 2009, A LANDLORD’S CONSENT CONCERNING NEW BORROWER’S ONE PARK
PLACE, SUITE #450, ANNAPOLIS, MD 21401 LOCATION, IN FORM AND SUBSTANCE
ACCEPTABLE TO LENDERS, IN THEIR SOLE AND ABSOLUTE DISCRETION.


 


B.                                     NEW BORROWER SHALL DELIVER TO LENDERS
RATIFICATIONS OF THE SUBORDINATION AGREEMENTS FROM ALL SUBORDINATED CREDITORS OF
NEW BORROWER WHO EXECUTED SUCH AN AGREEMENT WITH LENDERS.


 


10.                                 FEES.  NEW BORROWER SHALL PAY TO LENDERS A
MODIFICATION FEE EQUAL TO TEN THOUSAND DOLLARS ($10,000) TO BE SHARED BETWEEN
THE LENDERS PURSUANT TO THEIR RESPECTIVE COMMITMENT PERCENTAGES, WHICH FEE SHALL
BE DUE ON THE DATE HEREOF AND SHALL BE DEEMED FULLY EARNED AS OF THE DATE
HEREOF.  BORROWER SHALL ALSO REIMBURSE LENDERS FOR ALL LEGAL FEES AND EXPENSES
INCURRED IN CONNECTION WITH THIS AMENDMENT TO THE EXISTING LOAN DOCUMENTS.


 


11.                                 CONSISTENT CHANGES.  THE EXISTING LOAN
DOCUMENTS ARE HEREBY AMENDED WHEREVER NECESSARY TO REFLECT THE CHANGES DESCRIBED
ABOVE.


 


12.                                 NO DEFENSES OF BORROWER.  NEW BORROWER
HEREBY ACKNOWLEDGES AND AGREES THAT NEW BORROWER HAS NO OFFSETS, DEFENSES,
CLAIMS, OR COUNTERCLAIMS AGAINST LENDERS WITH RESPECT TO THE OBLIGATIONS, OR
OTHERWISE, AND THAT IF BORROWER NOW HAS, OR EVER DID HAVE, ANY OFFSETS,
DEFENSES, CLAIMS, OR COUNTERCLAIMS AGAINST LENDERS, WHETHER KNOWN OR UNKNOWN, AT
LAW OR IN EQUITY, ALL OF THEM ARE HEREBY EXPRESSLY WAIVED AND NEW BORROWER
HEREBY RELEASES LENDERS FROM ANY LIABILITY THEREUNDER.


 


13.                                 CONTINUING VALIDITY.  NEW BORROWER
UNDERSTANDS AND AGREES THAT IN MODIFYING THE EXISTING OBLIGATIONS, LENDERS ARE
RELYING UPON BORROWER’S REPRESENTATIONS, WARRANTIES, AND AGREEMENTS, AS SET
FORTH IN THE EXISTING LOAN DOCUMENTS.  EXCEPT AS EXPRESSLY MODIFIED PURSUANT TO
THIS LOAN MODIFICATION AGREEMENT, THE TERMS

 

5

--------------------------------------------------------------------------------


 


OF THE EXISTING LOAN DOCUMENTS REMAIN UNCHANGED AND IN FULL FORCE AND EFFECT. 
LENDERS’ AGREEMENT TO MODIFICATIONS TO THE EXISTING OBLIGATIONS PURSUANT TO THIS
LOAN MODIFICATION AGREEMENT IN NO WAY SHALL OBLIGATE LENDERS TO MAKE ANY FUTURE
MODIFICATIONS TO THE OBLIGATIONS.  NOTHING IN THIS LOAN MODIFICATION AGREEMENT
SHALL CONSTITUTE A SATISFACTION OF THE OBLIGATIONS.  IT IS THE INTENTION OF
LENDERS AND NEW BORROWER TO RETAIN AS LIABLE PARTIES ALL MAKERS OF EXISTING LOAN
DOCUMENTS, UNLESS THE PARTY IS EXPRESSLY RELEASED BY LENDERS IN WRITING.  NO
MAKER WILL BE RELEASED BY VIRTUE OF THIS LOAN MODIFICATION AGREEMENT.


 


14.                                 COUNTERSIGNATURE.  THIS LOAN MODIFICATION
AGREEMENT SHALL BECOME EFFECTIVE ONLY WHEN IT SHALL HAVE BEEN EXECUTED BY NEW
BORROWER AND LENDERS.


 

[The remainder of this page is intentionally left blank]

 

6

--------------------------------------------------------------------------------


 

This Loan Modification Agreement is executed as a sealed instrument under the
laws of the Commonwealth of Massachusetts as of the date first written above.

 

BORROWER:

 

AGENT:

 

 

 

 

 

 

PHARMATHENE, INC.

 

SILICON VALLEY BANK

 

 

 

By:

/s/ Christopher C. Camut

 

By:

/s/ Patrice Pratt

 

 

 

 

 

Name:

Christopher C. Camut

 

Name:

Patrice Pratt

 

 

 

 

 

Title:

VP, Chief Financial Officer

 

Title:

Relationship Manager

 

 

 

 

 

 

LENDERS:

 

 

 

 

 

 

OXFORD FINANCE CORPORATION

 

 

 

 

 

 

By:

/s/ Timothy A. Lax

 

 

 

 

 

 

Name:

Timothy A. Lax

 

 

 

 

 

 

Title:

COO

 

 

 

 

 

 

SILICON VALLEY BANK

 

 

 

 

 

 

By:

/s/ Patrice Pratt

 

 

 

 

 

 

Name:

Patrice Pratt

 

 

 

 

 

 

Title:

Relationship Manager

 

The undersigned Pharmathene Canada ratifies, confirms and reaffirms, all and
singular, the terms and conditions of (i) that certain Unconditional Guaranty by
Pharmathene Canada in favor of Lenders dated March 30, 2007 (the “Guaranty”),
and (ii) that certain Hypothecation of Movables between Pharmathene Canada and
Lenders dated March 30, 2007 (the “Hypothecation”), and acknowledges, confirms
and agrees that all references in each of the Guaranty and the Hypothecation to
“Borrower” shall mean New Borrower, and each of the Guaranty and the
Hypothecation shall remain in full force and effect and shall in no way be
limited by the execution of this Loan Modification Agreement, or any other
documents, instruments and/or agreements executed and/or delivered in connection
herewith.

 

 

 

PHARMATHENE CANADA, INC.

 

 

 

 

 

 

 

 

By:

/s/ Christopher C. Camut

 

 

 

 

 

 

Name:

Christopher C. Camut

 

 

 

 

 

 

Title:

Treasurer

 

7

--------------------------------------------------------------------------------